Citation Nr: 1449562	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-12 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for abdominal aortic aneurysm.

2.  Entitlement to an increased rating greater than 10 percent for hypertension.

3.  Entitlement to an increased rating greater than 60 percent for right lower extremity peripheral vascular disease (PVD).

4.  Entitlement to an increased rating greater than 60 percent for left lower extremity PVD.

5.  Entitlement to an effective date prior to January 4, 2008, for the assignment of a separate 10 percent rating for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1954 to September 1982.

This matter arises before the Board of Veterans' Appeals (Board) on appeal from December 2008 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and Huntington, West Virginia, respectively.  The Los Angeles, California RO currently has jurisdiction over the matter.

In June 2014, the Veteran submitted additional private medical evidence in support of his claims.  Although he did not waive his right to have the RO initially consider this additional evidence, the Board notices that the medical records are wholly duplicative of records in his file at the time of the last RO adjudication and, as such, does not require a waiver.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for an abdominal aortic aneurysm is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension is manifested by multiple systolic blood pressure readings of 160 or over and diastolic blood pressure readings of 100 or more and the use of continuous medication for control, but not by systolic pressure predominantly 200 or more or diastolic pressure predominantly 110 or more.

2.  Affording the Veteran the benefit of the doubt, the evidence of record indicates that the Veteran's right lower extremity PVD results in an ankle / brachial index of 0.4 or less following exercise throughout the appellate time period.

3.  Affording the Veteran the benefit of the doubt, the evidence of record indicates that the Veteran's left lower extremity PVD results in an ankle / brachial index of 0.4 or less following exercise throughout the appellate time period.

4.  From October 30, 2007, within one year of the Veteran's claim for increased rating for his left knee disability, the evidence of record shows an increase in the Veteran's service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7101 (2014).

2.  The criteria for a 100 percent rating for PVD of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, DC 7114 (2014).

3.  The criteria for a 100 percent rating for PVD of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, DC 7114 (2014).

4.  The criteria for an effective date of October 30, 2007, but no earlier, for the assignment of a separate 10 percent rating for arthritis of the left knee have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to the issues of entitlement to increased rating for right and left PVD, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

With respect to the claim for an earlier effective date for the increased rating and the claim for an increased rating for hypertension, under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to the increased rating claim, a VCAA letter dated in May 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's appeal as to the effective date assigned for his increased rating for left knee arthritis arose from his disagreement with an increased rating decision.  Since the claim as to an earlier effective date is considered a "downstream" issue, a specific VCAA notice letter was not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue).  Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, a VCAA letter dated in May 2008 fully satisfied the above listed notice requirements for each of the claims on appeal.  Furthermore, it is clear from the statements of the Veteran and his representative that they understood how to substantiate the claims on appeal.  Thus, any error in the content or timing of notice is nonprejudicial.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and he has not reported treatment with VA for his claimed conditions.  Private records identified by the Veteran have been associated with the claims file, to the extent available.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA (or QTC) examinations in June 2008 and April 2012.  The examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Hypertension

The Veteran's hypertension currently is rated as 10 percent disabling under DC 7101.  The Veteran claims that the current rating does not accurately reflect the true nature and degree of his disability.  Specifically, the Veteran alleges that his condition has worsened, as evidenced by the fact that he used to take two blood pressure medications, but now he has to take between five and seven.

DC 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  

Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to DC 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104, DC 7101 (2014).
After filing his claim for increased rating, the Veteran was afforded a QTC examination in June 2008.  The Veteran reported that his hypertension had been under control with medication.  At that time, his blood pressure was 138/70 (sitting), 140/70 (standing), and 128/70 (lying down).  The examiner continued the diagnosis of hypertension.

In his April 2009 notice of disagreement, the Veteran indicated that his hypertension had worsened, as evidenced by his having to take five blood pressure medications.  In a June 2009 statement, the Veteran indicated that his blood pressure had been difficult to control and that, "It has frequently been 160/100."  

The Veteran was afforded a VA examination in February 2012.  The examiner noted a current diagnosis of hypertension and that he was on continuous medication, including Diovan, Norvasc, and Dyazide.  The Veteran's blood pressure was 138/76, 136/70, and 136/72.  The hypertension resulted in mildly diminished exercise tolerance capacity.

In his May 2012 substantive appeal, the Veteran noted that he was taking seven different medications for blood pressure and that until 1999 his blood pressure had fluctuated between 160/90 and 160/100.  

Medical records do not otherwise document diastolic blood pressure readings of 110 mm Hg or more or systolic readings of 200 mm Hg or more.

After a careful review of the record and for the reasons and bases expressed immediately below, the Board finds that the Veteran's hypertension does not warrant a rating greater than the currently assigned 10 percent rating.  See 38 C.F.R. § 4.7.  In reaching that decision, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  In this case, however, a higher rating under DC 7101 is not warranted because the evidence does not indicate that the Veteran has diastolic pressure predominantly greater than 110 or systolic pressure greater than 200.  As discussed in more detail above, the symptoms and observed blood pressure readings during the entire appellate time period are substantially consistent.  For this reason, further staged ratings are not applicable.  See Hart, 21 Vet. App. at 505.  

Moreover, no other DC is appropriately applied.  The Board has considered alternative DCs relating to cardiovascular conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.104, DCs 7000-7123 (2014).

The Board has considered the Veteran's arguments that the increased number of medications to control his blood pressure demonstrates a worsening of his condition.  To the extent that such a worsening may have occurred, the objective evidence does not indicate that the Veteran's current and corrected blood pressure condition meets the above-discussed requirements for an increased rating.  The use of medication to manage blood pressure symptoms is contemplated in the current 10 percent rating.  The Board also finds it highly significant that the Veteran does not argue that even prior to the increase in medications that his blood pressure reached the level required for an increased rating.

In summary, for the reasons and bases set forth above, the Board concludes that a rating greater than 10 percent is not warranted for the Veteran's hypertension for any period of this appeal.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PVD Right and Left Lower Extremities

The Veteran's right and left lower extremity PVD is rated as 60 percent disabling for each extremity pursuant to 38 C.F.R. § 4.104, DC 7114.  The Veteran contends that his current ratings do not adequately compensate him for his level of disability.  The Board agrees.

Pursuant to DC 7114, a 100 percent rating is warranted when there is ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index (ABI) of 0.4 or less.  The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, DC 7114, Note 1.

A March 2007 record showed bilateral ABIs of 0.51 at rest and 0.27 after exercise.  At rest, the problems were consistent with moderate ischemia.  There was no significant change from previous November 2005 testing.  In August 2007, the resting ABI was 0.68 in the right lower extremity and 0.57 in the left lower extremity.  The findings were moderate arterial occlusive disease of the right lower extremity and advanced arterial occlusive disease of the left lower extremity.  In September 2007, the Veteran reported pain in the bilateral lower extremities with exercise that would cease after suspension of the activity.  He denied rest pain at night.  

The Veteran was afforded a QTC examination in June 2008.  The Veteran reported pain when he walked, about 200 feet or so.  On examination, there was no edema, no cyanosis, and no clubbing.  The Veteran did not use an assistive device for ambulation.  Sensation in the lower extremities was intact to light touch.  Motor function in the lower extremities was 5 out of 5, without evidence of atrophy.  A Doppler of the lower extremities showed moderate to severe PVD.  Distal pulses were reduced.  The examiner suggested that the Veteran might be in need of an arterial bypass in the bilateral lower extremities to restore arterial circulation.  The ABI for the left lower extremity was 0.4 and for the right lower extremity was 0.6.  

A July 2008 letter from the Veteran's private physician indicated that there was claudication in the right lower extremity that was not incapacitating, but that there was left lower extremity swelling and fullness and pain in the calf.  He also had pain in the left foot while sleeping.  As to the right lower extremity, the Veteran was "certainly able to live with it as it is."  The left lower extremity, by contrast, had an ABI of 0.5 at rest, dropping down to 0.27 secondary to the amount of tibial vessel disease he had.  Surgery was contemplated.  

In his May 2012 substantive appeal, the Veteran indicated that there was pain in his legs and toes at rest, even with his legs elevated.  

The Veteran was afforded an April 2012 VA examination.  The Veteran was noted to have undergone angioplasty in 2009 and/or 2010.  The severity of the current symptoms was claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour in both lower extremities, diminished peripheral pulses in each extremity, and trophic changes in each lower extremity.  The Veteran used no assistive devices, but had noted edema in each leg.  ABI testing was 0.76 in the right lower extremity and 0.74 in the left lower extremity.

Given the foregoing and affording the Veteran the benefit of the doubt, the Board concludes that the Veteran's right and left lower extremity PVD warrants a 100 percent rating for the entire time period.  As discussed above, the Veteran's ABI after exercise was measured as 0.27 bilaterally in March 2007 and there are no further ABIs of record following exercise.  Moreover, the June 2008 QTC examination showed an ABI of 0.4 in the left lower extremity at rest.  Finally, the Veteran has documented pain in the lower extremities and feet at rest, which the medical records have found consistent with ischemic limb pain.  The Board recognizes that the Veteran underwent arthroplasty in 2009 or 2010, documents of which are not of record, that appears to have improved his resting ABI bilaterally.  However, as there is no evidence of an ABI following exercise and as the relevant DCs do not distinguish between a resting ABI and a post-exercise ABI, the Board will afford the Veteran the benefit of the doubt and concludes that a 100 percent rating is warranted for both the right and left lower extremity PVD.  This represents a complete grant of benefits with respect to these issues.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hypertension is inadequate.  (As noted, the Board decision above represents a complete grant of benefits with respect to the right and left lower extremity PVD.)  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran's 10 percent rating for hypertension under DC 7101 fully contemplates his elevated systolic and diastolic blood pressure and the potentially related symptoms of dizziness and fatigue.  The Veteran's primary complaint has been the increased number of medications that he has to take for his hypertension and medication management is specifically contemplated in the current 10 percent rating.  Thus, the Veteran's current schedular rating under DCs 7101 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's symptoms and manifestations attributed to either the service-connected right and left lower extremity PVD or hypertension are addressed by the appropriate DCs.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  

Earlier Effective Date

The Veteran contends the assignment of a separate 10 percent rating for service-connected arthritis of the left knee should be prior to January 4, 2008, his date of claim.  Specifically, the Veteran asserts that his effective date does not take into account the medical evidence he submitted showing worsening of his left knee prior to the date of claim.     

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2014).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  An increased rating will be effective as follows: except as provided in 38 C.F.R. § 3.400(o)(2), the date of the receipt of claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.401(a)(1) (2014).  In this regard, the provisions of 38 C.F.R. § 3.400(o)(2) also indicate that increased compensation may be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Determining whether the effective date assigned for an increased rating is correct or proper under the law requires a determination of the date of the receipt of the claim for the increased rating, as well as a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan v. Gober, 10 Vet. App. 511, 521 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. App 125 (1997).  Thus, three possible dates may be assigned depending on the facts of the case: if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose); if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable); and if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim).  Id. at 126.

A review of the Veteran's adjudicative history shows that his original claim for service connection for degenerative arthritis of the bilateral knees, bilateral hands, and cervical spine was granted in a January 1987 rating decision and assigned one combined 10 percent rating, effective from November 4, 1983.  The Veteran appealed the decision as to both the rating and the effective date.  In a May 1989 decision, the Board granted an increased rating and effective date and the determination was effectuated in a June 1989 rating decision, wherein the Veteran was awarded a 30 percent rating degenerative arthritis of the bilateral hands, bilateral knees, and cervical spine, effective September 2, 1982.  The Veteran did not appeal that determination and the June 1989 rating decision is final.  See 38 U.S.C.A. §§ § 5110, 7105; 38 C.F.R. §§ 20.302(a), 20.1103. 

In a December 2008 rating decision, the RO granted a separate ratable condition for left knee arthritis, with a temporary 100 percent rating assigned from January 4, 2008, and a 10 percent rating from March 1, 2008.  The Veteran contends that he is entitled to an effective date prior to January 4, 2008, for the 10 percent rating for his service-connected left knee arthritis.

As previously stated, the June 1989 rating decision is final.  Consequently, the effective date for the assignment of a 10 percent disability rating for left knee arthritis may generally be no earlier than a new application.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As noted above, in a rating increase case, when a claim is received subsequent to a prior final denial, and the RO finds a basis for granting the benefit sought, the question under § 5110(b)(2) becomes whether it was factually ascertainable that an increase was warranted within the year preceding the date of the claim.  38 C.F.R. § 3.400; Hazan, 10 Vet. App. at 521.  This determination is to be made on the basis of all the evidence of record.  Id.; Swanson v. West, 12 Vet. App. 442 (1999).  However, when it is determined that the factually ascertainable increase occurred more than one year prior to the receipt of the claim for an increase, the effective date is governed by the general rule that the effective date is the later of the date of increase or the date of claim.  Harper, 10 Vet. App. at 125; 38 C.F.R. § 3.400(o)(2).

As the Veteran's claim for an increased rating for left knee arthritis was received on February 24, 2008, an effective date as early as February 24, 2007, could be granted if it were factually ascertainable that an increase in disability had occurred within that year.  

The separately assigned rating for the Veteran's left knee arthritis was awarded under the criteria of 38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

Here, the Veteran submitted private treatment records for the appellate time period from October 30, 2007, onward.  The October 30, 2007, treatment record indicated that the Veteran had left knee problems of spontaneous onset that were getting worse over the course of the previous 6 to 12 months.  The Veteran reported constant pain in the anterior / medial knee.  The Veteran had decreased motion in the left knee.  

Thus, there is evidence of the Veteran's left knee worsening in the 6 to 12 months prior to the October 30, 2007, treatment.  Affording the Veteran the benefit of the doubt, the Board will presume that such increase occurred within the one year prior to the filing of the claim for increase on February 24, 2008.  As there is some discrepancy and no definitive indication as to when that increase occurred within the appellate time period, the Board finds that the October 30, 2007, treatment record is the earliest concrete demonstration of an increase in disability that would warrant a compensable disability rating for the left knee under DC 5003.  There are no other treatment records for the left knee in the relevant time frame prior to that date and given the absence of a clear indication as to when any such increase in left knee disability occurred, the Board concludes that the earliest applicable effective date for the Veteran's 10 percent rating for his left knee arthritis is October 30, 2007.  38 C.F.R. § 3.400(o)(2).


ORDER

Entitlement to an increased rating greater than 10 percent for hypertension is denied.

Entitlement to an increased rating of 100 percent for PVD of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an increased rating of 100 percent for PVD of the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date of October 30, 2007, but no earlier, for the assignment of a separate 10 percent rating for arthritis of the left knee is granted, subject to the law and regulations governing the payment of monetary benefits.


	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran also is seeking entitlement to service connection for an abdominal aortic aneurysm.  The Board concludes that additional development is necessary prior to adjudication of this claim.

In that regard, the Veteran was afforded a VA examination in April 2012, with an addendum opinion in July 2013.  The examiner was asked to opine in the addendum as to whether the Veteran's aortic aneurysm was caused by or related to his service-connected hypertension.  The examiner concluded that the aortic aneurysm was not caused by or a result of the hypertension and provided an opinion for that conclusion.

Thereafter, in both his September 2013 notice of disagreement and June 2014 substantive appeal the Veteran argued that his service-connected bilateral lower extremity PVD and arthritis of multiple joints were "contributing factors" in the development of his aortic aneurysm.  In his substantive appeal, the Veteran specifically argued that hypertension and PVD were "two of the main contributors" to the development of an aortic aneurysm.  In light of these representations, the Board concludes that another addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental opinion from the examiner who conducted the April 2012 examination or the medical professional who provided the July 2013 medical opinion.  If the examiner or opinion provider is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file must be made available to and reviewed by the reviewer/examiner.  The reviewer/examiner is asked to provide opinions as to the following:

a. whether it is as least as likely as not (50 percent probability or more) that the Veterans abdominal aortic aneurysm was caused by the Veteran's service-connected bilateral lower extremity PVD or arthritis of the bilateral knees, cervical spine, or bilateral hands.  (No opinion is required regarding any relationship to the Veteran's service-connected hypertension.)  

b. whether it is as least as likely as not (50 percent probability or more) that the Veterans abdominal aortic aneurysm was permanently aggravated beyond its natural progression by the Veteran's service-connected bilateral lower extremity PVD or arthritis of the bilateral knees, cervical spine, or bilateral hands.  (No opinion is required regarding any relationship to the Veteran's service-connected hypertension.)  

In that regard, the examiner/reviewer is requested to consider, and discuss as necessary, the Veteran's allegations in his September 2013 notice of disagreement and June 2014 substantive appeal that PVD and arthritis are known causes of abdominal aortic aneurysms, particularly PVD.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  After undertaking any additional development deemed necessary, readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


